DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
	In the Abstract and para. 0005, for example, it is stated that “The sleep interval is less than the active interval”, while the contexts given in para. 0021 and 0022 requires that the active interval (e.g., two seconds (2 sec)) is less than the sleep interval (sixty seconds (60 sec)). Such inconsistency fails to meet the enablement requirement that the disclosure must ensure that the invention is communicated to the interested public in a meaningful way and sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. See MPEP § 2164.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


	Specifically, claim 1 recites: “the on-board controller configured to operate at a sleep interval when a load measured by the strain gauge is less than ten percent of a rated working load of the equipment and components and at an active interval when the load measured by the strain gauge is greater than ten percent of the rated working load, wherein the sleep interval is less than the active interval.” However, Applicant’s originally filed specification states:
	[0021] For the load monitoring power mode, a load threshold is preferably set 
	so that when the load measured by the strain gauges 18 is less than the load 
	threshold, which is preferably some percentage of the rated working load of the 
	hardware or equipment 12, for example, ten percent (10%) of the working load, 
	the on-board controller 30 operates in a deep sleep mode, checking the load at 
preset or variable intervals, such as every sixty seconds (60 sec).

	[0022] When a load is acquired by the strain gauge 18 and sent to the on-board 
	controller 30 during the deep sleep mode at a level above the load threshold, 
	the system 10 changes to a more frequent load sampling interval, because it can 
	be inferred that an active lift is happening or the particular piece of equipment or 
	related components 12 are being used.  For example, the system 10 
	could begin to sample at intervals of once every two seconds (2 sec) when the 
	applied load of load applied to the hardware of equipment is above the load 
threshold of ten percent (10%) of the working load. …

Thus, the sleep interval (such as every sixty seconds (60 sec)) cannot be less than the active interval (once every two seconds (2 sec)).
	It is further noted that Applicant’s specification does include such statement as “The sleep interval is less than the active interval” (Abstract, para. 0005). But the inconsistency between that statement and the contexts given in para. 0021 and 0022 fails to meet the enablement requirement that the disclosure must ensure that the 
	Therefore, the Examiner comprehends the claims based on her best interpretations to claim limitation in question.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. (US 9589444 B1) in view of BAKER (US 20170363079 A1).
	Regarding claim 1, St. Germain discloses a system (10 in Fig. 3) for monitoring the loading of equipment and components utilized for lifting (Abstract), the system comprising: a transmitter assembly (12 in Fig. 3) mounted to the equipment having a strain gauge (18 in Figs. 3-5) secured to the equipment at a predetermined loading path (col. 5, lines 24-37), an on-board controller (combination of 20 and 30) and a battery (19); and a central server (14) in communication with the on-board controller, the central server configured to receive collected loading data from the transmitter assembly that is measured by the strain gauge and collected by the on-board controller (col. 5, lines 20-23; col. 6, lines 31-67), the on-board controller configured to operate the transmitter assembly in a load monitoring power mode (e.g., low duty cycle mode) and a deep 
	St. Germain does not mention explicitly: in said “active mode”, the on-board controller is configured to operate at an active interval; wherein the active interval is less than the sleep interval; wherein said predetermined load threshold is ten percent of a rated working load of the equipment and components.
	BAKER discloses a system for monitoring the loading of equipment and components utilized for lifting (Abstract; para. 0009; Fig. 3B and related text), comprising: a transmitter assembly (166 in Fig. 2) having an on-board controller (176) in communication with a central server (168), the central server configured to receive collected loading data from the transmitter assembly that is measured by at least one sensor (174) and collected by the on-board controller (para. 0019-0020), wherein the on-board controller is configured to operate at a sleep interval (inherent to the sleep 
Since St. Germain teaches general application of different sampling frequency for different operation mode (St. Germain, col. 7, lines 25-31) and BAKER teaches the benefit of switching between sleep mode and “active mode” (BAKER, para. 0010: “ … only switching the remote unit to collect high frequency data when an anomaly occurs”), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate BAKER’s teaching of “active mode” into the invention of St. Germain such that the on-board controller is configured to operate at an active interval or high-speed data collection mode when the load measured by the strain gauge is greater than the predetermined load threshold. Doing so would for example improve battery life while increasing diagnostic capabilities by continuously transmitting operational data at low frequencies,  and only switching the remote unit to collect high frequency data when an anomaly occurs (BAKER, para. 0010).
The combination of St. Germain and BAKER is silent on: wherein said predetermined load threshold is ten percent of a rated working load of the equipment and components.
However, because the claims of the instant application do not specify the particular function or improvement of the requited predetermined load threshold, it is deemed that such setting of the value of the predetermined load threshold relates 
Regarding claims 2 and 3, the combination of St. Germain and BAKER is silent on: wherein the sleep interval is sixty seconds; wherein the active interval is two seconds.  
However, because the claims of the instant application do not specify the particular function or improvement of the requited sleep interval and active interval, the specific setting of the values of the sleep interval and the active interval is considered mere design choices of these interval parameters. Since St. Germain teaches the general condition of said sleep interval (col. 13, lines 37-48) and BAKER teaches the general condition of said active interval (para. 0010, 0020), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to arrive at the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the 
Regarding claims 4 and 5, St. Germain discloses: wherein the on-board controller is configured to transmit the collected loading data to the central server at a load transmission interval, wherein the load transmission interval is that same as the sleep interval (col. 5, lines 20-23; col. 6, lines 31-67).
Regarding claim 6, St. Germain renders it obvious that the on-board controller is configured to extend the load transmission interval when the on-board controller is unable to communicate with the central server (e.g., without receiving a wake signal, the on-board controller would remain in a waiting state, see col. 13, lines 37-41).
Regarding claim 10, St. Germain discloses: wherein the equipment and components is comprised of one of a shackle pin, a shackle, a spreader bar, a turnbuckle, a hook, a block, rigging block, an equalizer block, a pad eye tester, a sling, and a crane (col. 4, lines 23-47).
7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over St. Germain et al. in view of BAKER as applied to claim 1 further in view of Andersson et al. (US 20150107020 A1).
Regarding claim 7, St. Germain discloses: a peak load display (16 in Fig. 3) in communication with the on-board controller (col. 5, lines 16-23: “… operator terminal 16 … displaying loading information and overload indications”), the on-board controller configured to save all-time peak load data measured by the strain gauge (col. 6, lines 39-41; col. 7, lines 31-45), the peak load display configured to display the all-time peak load data when actuated by a user (col. 12, lines 4-21; col. 13, lines 49-57).  

Andersson discloses a system for monitoring the loading of equipment and components utilized for lifting (Abstract; Fig. 1), comprising: a transmitter assembly (14); a display (the display of the integrated weight scale 12) attached to the transmitter assembly (Figs. 1 and 2); said display in communication with an on-board controller (90), the on-board controller configured to save measured load data and the display configured to display the load data (para. 0044-0045).  
Since both St. Germain and Andersson teach the general desirability of an on-site display for displaying the load information (St. Germain, col. 14, line 58 – col. 15, line 10), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of St. Germain and BAKER to provide the transmitter assembly with a peak load display similar to the one taught by St. Germain in view of Andersson, such that the peak load display, which is attached physical to the transmitter assembly, may serve as a redundancy for the failure indicator system (St. Germain, col. 15, lines 6-10).
The combination of St. Germain and Andersson is silent on: said all-time peak load data is collected during the operating life of the equipment and Preliminary Amendment and ResponseDocket No: 689132-14U3components.
However, it is deemed that the feature in question relates merely to a design choice of the time period for storing the measured peak load data. Since St. Germain teaches the general condition for this time period (St. Germain, col. 7, lines 31-35), it establishes a prima facie case of obvious modification. Therefore, it would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It has been further held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 8, St. Germain modified in view of Andersson (see discussion for claim 7 above) renders it obvious that wherein the on-board controller stores a rated working load for the equipment and components (col. 1, lines 19-24; col. 13, lines 55-62), the peak load display configured to display data indicating whether the all-time peak load is less than or greater than the rated working load (col. 12, lines 4-21; col. 13, lines 64-67).
The combination of St. Germain and Andersson is silent on: said display data includes: illuminating a green color when the all-time peak load is less than the rated working load and a red color when the all-time peak load is greater than the rated working load.
However, the Examiner takes official notice that using green/red color to visually deliver a message of normal/abnormal state to the user is well known in the art. Since St. Germain teaches using colors to visually display the health conditions of the load-bearing component (col. 14, line 58 – col. 15, line 10), it establishes a prima facie case 
Regarding claim 9, St. Germain modified in view of Andersson (see discussion for claim 7 above) renders the claimed invention obvious (St. Germain, col. 13, lines 57-67).
  
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864